     Case 4:20-cv-00033-DN Document 8 Filed 11/19/20 PageID.19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

MICHAEL MONTAGUE
                                                     MEMORANDUM DECISION
                       Plaintiff,                    & DISMISSAL ORDER

v.

 CAMERON WRIGHT et al.,
                                                    Case No. 4:20-CV-33-DN
                       Defendants.
                                                    District Judge David Nuffer



       Plaintiff has not responded to the September 18, 2020 order to within thirty days show

cause why his case should not be dismissed for failing to file his certified six-month inmate

account statement, as ordered. (ECF Nos. 4, 7.) Plaintiff was last heard from on July 6, 2020--

more than four months ago--when he submitted an address-change notice. (ECF No. 6.)

       IT IS ORDERED that, because Plaintiff has neither followed the Court's order, nor

prosecuted this case, see DUCivR 41-2, Plaintiff's complaint is DISMISSED without prejudice.

This action is CLOSED.

               DATED this 19th day of November, 2020.

                                             BY THE COURT:



                                             DAVID NUFFER
                                             United States District Judge
